                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

         Frank J. Amavisca,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )           5:18-cv-00026-MOC-DLH
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 1, 2018 Order.

                                               November 1, 2018
